381 U.S. 129 (1965)
PARROT ET AL.
v.
CITY OF TALLAHASSEE.
No. 958.
Supreme Court of United States.
Decided May 3, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT, LEON COUNTY, FLORIDA.
Jack Greenberg and Derrick A. Bell, Jr., for petitioners.
Roy T. Rhodes and Edw. J. Hill for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment of the Florida Circuit Court is reversed. Robinson v. Florida, 378 U. S. 153.
Respondent asserts that the judgment below rests on an adequate independent state ground in that petitioners, through misunderstanding or oversight, failed to obtain certification of the Circuit Court record submitted with their otherwise timely petition for writ of certiorari in the Florida District Court of Appeal, First District. Petitioners tried to correct this nonjurisdictional defect (see, e. g., Aris v. State, 162 So. 2d 670 (Fla. Dist. Ct. App.)) when notified of it, but their petition was dismissed nonetheless. We do not find this procedural ground adequate to bar review by this Court. See Staub v. City of Baxley, 355 U. S. 313; NAACP v. Alabama, 357 U. S. 449; NAACP v. Alabama, 377 U. S. 288.